Citation Nr: 0209750	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-12 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastritis. 

2.  Entitlement to service connection for a urinary tract 
disorder (UTI). 

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for left knee disorder.

5.  Entitlement to service connection for bilateral ankle 
disorder.

6.  Entitlement to service connection for lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In May 1999, the 
veteran notified VA that she had moved to Florida; 
thereafter, the case has been handled by the St. Petersburg, 
Florida RO which certified the case to the Board.  

The case was before the Board in November 2000.  At that 
time, the aforementioned issues were remanded for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA).  

The aforementioned issues are now ready for appellate review.


FINDING OF FACT

Since service, there is no medical evidence that the veteran 
has gastritis, UTI, hearing loss, left knee disorder, 
bilateral ankle disorder, or lumbar spine disorder.  


CONCLUSION OF LAW

Gastritis, UTI, hearing loss, left knee disorder, bilateral 
ankle disorder, and lumbar spine disorder were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran wants to establish service connection for the 
aforementioned disorders as a result of inservice incurrence.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).

Service medical records show that the veteran was seen for 
follow-up of left knee pain in October 1995.  She was noted 
to have been diagnosed with iliotibial band syndrome (ITBS).  
She indicated that the pain was not so bad, but that the knee 
was still tender.  Physical examination revealed full range 
of left knee motion and McMurray's test was positive with 
slight pain.  The assessment was ITBS, resolving.  

In November 1995, the veteran was complaining of right-sided 
abdomen pain with vomiting.  Physical examination revealed 
mild distress, no obvious abdomen deformities, positive bowel 
sounds and no rigidity.  The assessment was gastritis.  

In December 1995, she was seen again regarding her left knee 
when she indicated that the knee had been feeling better, but 
had begun to lock-up on her.  Again, she had full range of 
left knee motion, but was positive for pain with patellar 
compression.  The assessment was patellar femoral syndrome 
(PFS).  

In February 1996, the veteran had complaints of nausea while 
running.  She noted that she did not push fluids the night 
before or in the morning.  The assessment was gastroenteritis 
, secondary to dehydration.  She was instructed to push 
fluids and to follow a clear liquid diet.  

In May 1996, the veteran was seen with complaints of a right 
ankle pull.  She had complaints of pain and strain of one 
week duration.  There was no edema or ecchymosis, and full 
range of motion without restriction was accomplished.  The 
assessment was status post right primary ankle sprain.  

In June 1996, the veteran was seen complaining of having a 
sexually transmitted disease (STD) work-up with results of 
urine bacterial infection with all other laboratory findings 
as negative.  She stated that she took the medication for the 
entire prescribed time and had minor relief but never really 
had symptoms relieved.  The assessment was unresolved UTI.  
She was referred for an examination and treatment and 
counseled on causes and prevention of future UTIs.  She was 
seen a week later and was prescribed medication for 
vaginitis.  In January 1997, she was seen again for lower 
abdominal cramps of two week duration.  There was positive 
inguinal tenderness noted.  The assessment was again UTI.  
She was provided medication and patient education.  Later 
that month, she was seen for follow-up and it was noted that 
the urinalysis  showed 1+ leukoesterase.  She was instructed 
to continue the medication.  The assessment was asymptomatic 
pyuria.  In March 1997, the laboratory findings remained 
abnormal.  The assessment was asymptomatic bacteriuria.  She 
was prescribed a different medication and instructed to 
follow-up in 10 days.  

In March 1997, the veteran was seen with spontaneous left 
ankle pain.  She had full range of motion of the left ankle.  
The assessment was essentially normal examination.  

In February 1997, the veteran underwent a discharge 
examination.  A Report of Medical History indicated that the 
veteran complained of having swollen or painful joints.  The 
medical examiner indicated knee pain on the medical history 
report.  The Report of Medical Examination showed the 
abdomen, lower extremities, and spine were clinically 
evaluated as normal.  The laboratory report had some abnormal 
findings.  Audiology examination showed right ear pure tone 
thresholds of 10, 10, 5, 0, and 5 at 500, 1000, 2000, 3000, 
and 4000 hertz.  The left ear findings were 15, 10, 10, 5, 
and 0 at 500, 1000, 2000, 3000, and 4000 hertz.  

After service, the veteran underwent a VA examination for 
hearing loss in January 1998.  The audiology examination 
showed right ear pure tone thresholds of 10, 0, 5, and 5 at 
1000, 2000, 3000, and 4000 hertz.  The left ear findings were 
5, 0, 0, and 0 at 1000, 2000, 3000, and 4000 hertz. Speech 
recognition scores were 100 percent for both ears.  Her 
hearing was determined to be within normal limits, 
bilaterally.  The pertinent diagnoses were normal hearing and 
resolving left otitis media.  

In February 1998, the veteran underwent a general medical 
examination.  The examination revealed the veteran's ears to 
be normal.  She related that two years prior to the 
examination, she developed pain in her epigastric area, 
lasting two to three days.  Since that time, she has had 
repeat episodes on average every one to two months, lasting 
approximately two days.  No specific treatment was used 
except antacids.  She denied nausea, vomiting, chronic 
constipation, diarrhea, melena, or any other gastrointestinal 
(GI) symptom of any kind.  Abdominal examination revealed no 
organomegaly, muscle spasm, guarding, masses, tenderness, or 
other abnormalities.  The upper gastrointestinal series (UGI) 
showed a normal esophagus, stomach, and duodenum.  She also 
stated that she had an UTI in May 1996, for which medication 
was given.  She recovered without subsequent symptoms except 
for occasional slight dysuria for which no medication or 
treatment was necessary.  A recent gynecological examination 
was within normal limits.  

The veteran also complained of straining her low back 
approximately one year prior to the examination, and 
indicated that she had episodes of pain on average every six 
months, lasting as long as two days with no specific 
treatment or medication provided.  Lumbosacral spine 
examination revealed location of the pain in the paraspinal 
fourth lumbar area with no specific point tenderness, 
paraspinal muscle spasm, evidence of pain on motion, positive 
straight leg raising, evidence of radiculopathy, or 
limitation of motion of any kind.  X-rays showed a normal 
spine.  She also complained of pain in the left knee and 
bilateral ankles.  Left knee examination revealed no 
swelling, tenderness, deformity, limitation of motion, 
abnormality or apparent dysfunction.  McMurray and Drawer 
signs were negative.  X-rays of the left knee proved normal.  
The bilateral ankle examination was within normal limits with 
no swelling, tenderness, deformity, limitation of motion, or 
abnormality.  She was able to toe/heel walk, hop, squat, and 
bear weight on each leg without evidence of ankle, knee, or 
back pain.  

The diagnoses were history of gastritis, without abnormal 
UGI, history of UTI, resolved, lumbar strain, without x-ray 
evidence of disease, and history of mild tendinitis of the 
bilateral ankles and left knee, without x-ray evidence of 
disease.

In July 1999, the veteran testified at a personal hearing 
before a hearing officer at the RO.  She related that her 
claimed disabilities occurred in boot camp in service except 
for lumbar strain, which occurred changing a tire in service, 
and UTI, which began later in service.  She also related that 
she takes Tylenol, Motrin, or aspirin for left knee, 
bilateral ankle, and lumbar pain.  She also related that she 
has sought no medical treatment since service for any of the 
claimed disorders.  

A review of the claims folder shows no findings since service 
of any of the claimed disorders.  All of the veteran's 
claimed disorders show findings on VA examination within 
normal limits.  The only indication that the veteran has any 
disease or injury that has resulted in a disability 
attributable to service is the veteran's own statements of 
such.  The veteran has submitted no medical or lay evidence 
to support her claims, and none of her assertions concerning 
the presence of the claimed disorders are supported by any 
medical evidence of record.  It is well established that lay 
persons cannot provide testimony when an expert opinion is 
required.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Additionally, Congress has specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability, and in the absence 
of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Accordingly, entitlement to service connection is not 
warranted for gastritis, UTI, hearing loss, left knee 
disorder, bilateral ankle disorder or lumbar spine disorder.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100 et. Seq. (2001), which became 
effective on November 9, 2000.  The VCAA redefines VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminates the requirement that a claim be well 
grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was informed of its 
provisions by Board remand in November 2000 and through the 
RO in January 2001.  The RO informed the veteran of what 
assistance VA would provide, what could be done to expedite 
her claim, time limits and who would manage her claim.  
Various notices and communications, also from the RO, such as 
the July 1998 rating decision and the May 1999 statement of 
the case, informed the veteran of the applicable laws and 
regulations needed to substantiate her claim.  She was 
informed in the January 2001 VCAA notice letter of the 
evidence needed.  She submitted no additional evidence on 
behalf of her claim.  The veteran had the opportunity to 
testify at a hearing regarding her claim.  She provided 
personal hearing testimony before a hearing officer at the RO 
in July 1999.  The Board therefore finds that VA has complied 
with all obligations to inform the veteran of the applicable 
laws and regulations and with all duties to assist the 
veteran in the development of the issue discussed above.  
Thus, a remand for further technical compliance with the 
provisions of the VCAA is not necessary.  


ORDER

Service connection for gastritis, UTI, hearing loss, left 
knee disorder, bilateral ankle disorder, and lumbar spine 
disorder is denied.  





		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

